

	

		II

		109th CONGRESS

		1st Session

		S. 1240

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 14, 2005

			Mr. Smith (for himself

			 and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow an investment tax credit for the purchase of trucks with new diesel

		  engine technologies, and for other purposes.

	

	

		1.Investment credit for trucks

			 with new diesel technology

			(a)In

			 general

				(1)Allowance of

			 creditSubpart E of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 inserting after section 48 the following new section:

					

						48A.New diesel technology credit

							(a)General

				ruleFor purposes of section

				46, the new diesel technology credit for any taxable year is 5 percent of the

				cost of any qualified truck which is placed in service on or after January 1,

				2007, and before January 1, 2008.

							(b)Qualified

				truckFor purposes of this

				section, the term qualified truck means any motor vehicle (as

				defined in section 30(c)(2)) which—

								(1)is first placed in service on or after

				January 1, 2007,

								(2)is propelled by diesel fuel,

								(3)has a gross vehicle weight rating of more

				than 26,000 pounds, and

								(4)complies with the regulations of the

				Environmental Protection Agency with respect to diesel emissions for model year

				2007 and

				later.

								.

				(2)Credit treated

			 as part of investment creditSection 46 of the Internal Revenue Code of

			 1986 is amended by striking and at the end of paragraph (1), by

			 striking the period at the end of paragraph (2) and inserting ,

			 and, and by adding at the end the following new paragraph:

					

						(3)the new diesel technology

				credit.

						.

				(3)Conforming

			 amendments

					(A)Section 49(a)(1)(C) of such Code is amended

			 by striking and at the end of clause (ii), by striking the

			 period at the end of clause (iii) and inserting , and, and by

			 adding at the end the following new clause:

						

							(iv)the basis of any qualified

				truck.

							.

					(B)The table of sections for subpart E of part

			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the

			 item relating to section 48 the following new item:

						

							

								Sec. 48A. New diesel technology

				credit.

							

							.

					(b)Credit allowed

			 against AMT

				(1)In

			 generalSubsection (c) of

			 section 38 of the Internal Revenue Code of 1986 is amended by redesignating

			 paragraph (5) as paragraph (6) and by inserting after paragraph (4) the

			 following new paragraph:

					

						(5)Special rules

				for new diesel technology credit

							(A)In

				generalIn the case of the

				new diesel technology credit—

								(i)this section and section 39 shall be

				applied separately with respect to such credit, and

								(ii)in applying paragraph (1) to such

				credit—

									(I)the tentative minimum tax shall be treated

				as being zero, and

									(II)the limitation under paragraph (1) (as

				modified by subclause (I)) shall be reduced by the credit allowed under

				subsection (a) for the taxable year (other than the new diesel technology

				credit).

									(B)New diesel

				technology creditFor

				purposes of this subsection, the term new diesel technology credit

				means the portion of the investment credit under section 46 determined under

				section

				48A.

							.

				(2)Conforming

			 amendmentsParagraphs

			 (2)(A)(ii)(II), (3)(A)(ii)(II), and (4)(A)(ii)(II) of section 38(c) of such

			 Code are each amended by inserting or the new diesel technology

			 credit after the specified credits.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to property placed in service on or after January 1,

			 2007, in taxable years ending after such date, under rules similar to the rules

			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day

			 before the date of the enactment of the Revenue Reconciliation Act of

			 1990).

			2.Election to expense

			 qualified trucks

			(a)In

			 generalPart VI of subchapter

			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting

			 after section 179B the following new section:

				

					179C.Election to expense new diesel technology

				trucks

						(a)Treatment as

				expensesA taxpayer may elect

				to treat the cost of any qualified truck (as defined in section 48A) as an

				expense which is not chargeable to a capital account. Any cost so treated shall

				be allowed as a deduction for the taxable year in which the qualified truck is

				placed in service.

						(b)Election

							(1)In

				generalAn election under

				this section for any taxable year shall be made on the taxpayer's return of the

				tax imposed by this chapter for the taxable year. Such election shall be made

				in such manner as the Secretary may by regulations prescribe.

							(2)Election

				irrevocableAny election made

				under this section may not be revoked except with the consent of the

				Secretary.

							(c)TerminationThis section shall not apply to property

				placed in service after December 31,

				2007.

						.

			(b)Conforming

			 amendmentThe table of

			 sections for part VI of subchapter B of chapter 1 of the Internal Revenue Code

			 of 1986 is amended by inserting after the item relating to section 179B the

			 following new item:

				

					

						Sec. 179C. Election to expense new diesel technology

				trucks.

					

					.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to property placed in service on or after January 1,

			 2007.

			

